DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: RCE filed on 12/15/2021.
Claims 1-26 are pending. Claims 1, 10, 18 are independent.
The previous rejection of claims 1-26 under 35 USC § 103 have been withdrawn in view of the amendment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Religa et al. (US2020/0372077) in view of Abhyankar et al. (US2020/0252281) and Dang et al. (US2017/0177559).

In regards to claim 10, Religa et al. substantially discloses a system to generate additional information for a spreadsheet based on machine understanding of spreadsheet data, the system comprising:
A memory (Religa et al. para[0036]); and 
A processing device communicably coupled to the memory (Religa et al. para[0036]), the processing device to:
Religa et al. para[0019], selects a set of data (columns K and L) from a spreadsheet);
	Determine, based on the set of data, an entity type associated with the column (Religa et al. para[0019]);
	Identify additional information that is relevant to the entity type associated with the column (Religa et al. para[0020], identifies chart (additional information) relevant to the entity type associated with the column); and 
Add one or more columns with the identified additional information to the spreadsheet (Religa et al. fig. 3 para[0021], para[0024], provides chart (additional information) to user in additional columns 304),
Religa et al. does not explicitly disclose the entity type representing a semantic meaning of the set of data in the column of the spreadsheet.
However Abhyankar et al. substantially discloses the entity type representing a semantic meaning of the set of data in the column of the spreadsheet (Abhyankar et al. para[0022], determines entity type of column based on semantic information).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the chart recommendation method of Religa et al. with the semantic information of Abhyankar et al. in order to identify the meaning and relationship between data objects (Abhyankar et al. para[0003]).
Religa et al. does not explicitly disclose identify additional information that is relevant to the entity type associated with the column; and 
Add one or more columns with the identified additional information to the spreadsheet, wherein one or more cells of the one or more columns comprise the identified additional information.
Dang et al. Fig. 2B para[0025]-[0026], identifies insight (additional information) associated with data type of column); and 
Add one or more columns with the identified additional information to the spreadsheet, wherein one or more cells of the one or more columns comprise the identified additional information (Dang et al. fig. 2D para[0047] and[[0049], inserts insights (additional information) into cells of spreadsheet).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the chart recommendation method of Religa with the semantic information of Abhyankar et al. and the insight generation method of Dang et al. in order to identify and present possible analyses of data (Dang et al. para[0008]).

In regards to claim 11, Religa et al. as modified by Abhyankar et al. and Dang et al. substantially discloses the system of claim 10, wherein to determine the entity type associated with the column, the processing device is further to: 
identify one or more entities associated with the data of each cell in the column, wherein each entity has an entity type (Religa et al. para[0019]); 
determine one or more commonly shared entity types for the column based on a number of cells in the column that share an entity type, wherein the number of cells satisfies a threshold condition (Religa et al. para[0019]); and 
identify a commonly shared entity type that has a highest number of cells that share the commonly shared entity type (Religa et al. para[0023]).  

In regards to claim 12, Religa et al. as modified by Abhyankar et al. and Dang et al. substantially discloses the system of claim 11, wherein to identify one or more entities associated with the data of each cell in the column the processing device is further to identify Abhyankar et al para[0024]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the chart recommendation method of Religa et al. with the semantic information of Abhyankar et al. in order to identify the meaning and relationship between data objects (Abhyankar et al. para[0003]).

In regards to claim 13, Religa et al. as modified by Abhyankar et al. and Dang et al. substantially discloses the system of claim 12, wherein the processing device is further to:
Annotate metadata associated with the column based on the semantic meaning of the column (Abhyankar et al. para[0022-0023]); and
Annotate metadata associated with each cell in the column based on a node in the knowledge graph, wherein the node represents an entity of the one or more entities associated with data in the respective cell and that is associated with the semantic meaning of the column (Abhyankar et al. para[0022-0023]).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the chart recommendation method of Religa et al. with the semantic information of Abhyankar et al. in order to identify the meaning and relationship between data objects (Abhyankar et al. para[0003]).

In regards to claim 14, Religa et al. as modified by Abhyankar et al. and Dang et al. substantially discloses the system of claim 13, wherein to identify one or more additional entity types that art closely related to the entity type associated with the column, the processing device is further to: 
Religa et al. para[0021]); 
provide the entity type associated with the column as input to a machine learning model trained using training data including collected historical data (Religa et al. para[0025]); 
obtain an output of the trained machine learning model, the output indicating a score for each additional entity type (Religa et al. para[0024]); and 
identify the one or more additional entity types that have a score that satisfies a second threshold condition (Religa et al. para[0024]).  

In regards to claim 15, Religa et al. as modified by Abhyankar et al. and Dang et al. substantially discloses the system of claim 13, wherein to identify one or more additional entity types that are closely related to the entity type associated with the column, the processing device is further to: 
identify a rule corresponding to the entity type associated with the column (Abhyankar para[0060]);  
determine, based on the rule, a subset of additional entity types pertaining to the entity type associated with the column, and a score for each additional entity type in the subset (Abhyankar et al. para[0025]); and 
identify one or more additional entity types with a score that satisfies a second threshold condition in the determined subset of additional entity types (Abhyankar et al. para[0026]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the chart recommendation method of Religa et al. with the semantic information of Abhyankar et al. in order to identify the meaning and relationship between data objects (Abhyankar et al. para[0003]).


provide a recommendation to the user based on the identified additional information (Religa et al. para[0031]); and
 responsive to receiving a user selection, add the identified additional information to the spreadsheet (Religa et al. para[0031]).

In regards to claim 17, Religa et al. as modified by Abhyankar et al. and Dang et al. substantially discloses the system of claim 10, wherein to identify additional information that is relevant to the entity type associated with the column, the processing device is further to: 
identify one or more additional entity types that are closely related to the entity type associated with the column (Abhyankar et al. para[0035]); 
identify one or more additional entities in a knowledge graph comprising a knowledge base having structured information about a plurality of entities and relational connections between the entities, wherein the additional entities are associated with the one or more identified additional entity types (Abhyankar et al. para[0035]); and 
identify data in the one or more identified additional entities (Abhyankar et al. para[0035]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the chart recommendation method of Religa et al. with the semantic information of Abhyankar et al. in order to identify the meaning and relationship between data objects (Abhyankar et al. para[0003]).

Claim 1-9, and 18-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Religa et al. in view of Abhyankar et al. and Viegas et al. (US2018/0088753) and Davis (US 2008/0028340).

In regards to claim 1, Religa et al. substantially discloses a method to generate a chart recommendation based on machine understanding of spreadsheet data comprising: 
determining, by a processing device, a set of data that each include content of a cell of one or more cells in a column of a spreadsheet presented to a user (Religa et al. para[0019],  selects a set of data (columns K and L) from a spreadsheet); 
determining, based on the annotations to the metadata of the one or more cells in the column, an entity type associated with the column (Religa et al. para[0019], classifier determines types of data associated with column); 
identifying at least one of a plurality of charts that is relevant to the entity type associated with the column (Religa et al. para[0020], identifies charts relevant to data type associated with the column); and 
providing the identified chart for presentation to the user (Religa et al. para[0021], provides identified (recommended) chart to user).  
Religa does not explicitly disclose determining, based on the set of data, an entity type associated with the column, the entity type representing a semantic meaning of the set of data in the column of the spreadsheet.
However Abhyankar substantially discloses determining, based on the set of data, an entity type associated with the column, the entity type representing a semantic meaning of the set of data in the column of the spreadsheet (Abhyankar et al. para[0022], determines entity type of column based on semantic information).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the chart recommendation method of Religa et al. with the semantic Abhyankar et al. para[0003]).
Religa et al. does not explicitly disclose a set of data that each include content of a cell of one or more cells in a column of a spreadsheet presented to a plurality of users of a plurality of user devices;
providing the identified chart for concurrent presentation to the plurality of users.
However Viegas et al. substantially discloses a set of data that each include content of a cell of one or more cells in a column of a spreadsheet presented to a plurality of users of a plurality of user devices (Viegas et al. Para[0035], displayed to multiple users);
providing the identified chart for concurrent presentation to the plurality of users (Viegas et al. para[0037], concurrently displays selected chart to content to users in collaborative environment).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the chart recommendation method of Religa et al. with the collaborative editing system of Viegas et al. in order to share and edit the document with one or more users (Viegas et al. para[0020]).
Religa et al. does not explicitly disclose adding an annotation to metadata of the one or more cells in the column, wherein the annotation is associated with an entity representing a semantic meaning of data in the respective cell.
However Davis substantially discloses adding an annotation to metadata of the one or more cells in the column, wherein the annotation is associated with an entity representing a semantic meaning of data in the respective cell (Davis para[0307] and [0311], adds metadata tags representing semantic meaning of cells).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the chart recommendation method of Religa et al. with the semantic Davis para[0018]).


In regards to claim 2, Religa et al. as modified by Abhyankar et al., Viegas et al., and Davis substantially discloses the method of claim 1, wherein determining the entity type associated with the column comprises: 
identifying one or more entities associated with the data of each cell in the column, wherein each entity has an entity type (Religa et al. para[0019]); 
determining one or more commonly shared entity types for the column based on a number of cells in the column that share an entity type, wherein the number of cells satisfies a threshold condition (Religa et al. para[0019]); and 
identifying a commonly shared entity type that has a highest number of cells that share the commonly shared entity type (Religa et al. para[0023]).  

In regards to claim 3, Religa et al. as modified by Abhyankar et al., Viegas et al., and Davis substantially discloses the method of claim 2, wherein identifying one or more entities associated with the data of each cell in the column comprises identifying one or more entities from a knowledge graph comprising a knowledge base having structured information about a plurality of entities and relational connections between the entities (Abhyankar et al para[0024]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the chart recommendation method of Religa et al. with the semantic information of Abhyankar et al. in order to identify the meaning and relationship between data objects (Abhyankar et al. para[0003]).

Abhyankar et al. para[0022-0023]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the chart recommendation method of Religa et al. with the semantic information of Abhyankar et al. in order to identify the meaning and relationship between data objects (Abhyankar et al. para[0003]).

In regards to claim 5, Religa et al. as modified by Abhyankar et al., Viegas et al., and Davis substantially discloses the method of claim 1, wherein identifying at least one of the plurality of charts that is relevant to the entity type associated with the column comprises: 
training, using machine learning, a model to assign a score to each chart of the plurality of charts based on entity types in a knowledge graph (Religa et al. para[0021]); 
providing the entity type associated with the column as input to a machine learning model trained using training data including collected historical data (Religa et al. para[0025]); 
obtaining an output of the trained machine learning model, the output indicating a score for each of the plurality of charts for the column (Religa et al. para[0024]); and 
identifying a chart with a highest score (Religa et al. para[0024]).  

In regards to claim 6, Religa et al. as modified by Abhyankar et al., Viegas et al., and Davis substantially discloses the method of claim 1, wherein identifying at least one of the plurality of charts that is relevant to the entity type associated with the column comprises: 
identifying a rule corresponding to the entity type associated with the column (Abhyankar para[0060]);  
Abhyankar et al. para[0025]); and 
identifying a chart with a highest score in the determined subset of charts (Abhyankar et al. para[0026]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the chart recommendation method of Religa et al. with the semantic information of Abhyankar et al. in order to identify the meaning and relationship between data objects (Abhyankar et al. para[0003]).

In regards to claim 7, Religa et al. as modified by Abhyankar et al., Viegas et al., and Davis substantially discloses the method of claim 1, wherein providing the identified chart for presentation to the user comprises: 
providing a recommendation to the user based on the identified chart (Religa et al. para[0031]); and
 responsive to receiving a user selection, providing the identified chart for presentation to the user (Religa et al. para[0031]).  

In regards to claim 8, Religa et al. as modified by Abhyankar et al., Viegas et al., and Davis substantially discloses the method of claim 1, further comprising annotating metadata associated with the column based on the semantic meaning of the column (Abhyankar et al. para[0022-0023]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the chart recommendation method of Religa et al. with the semantic information of Abhyankar et al. in order to identify the meaning and relationship between data objects (Abhyankar et al. para[0003]).

In regards to claim 9, Religa et al. as modified by Abhyankar et al., Viegas et al., and Davis substantially discloses the method of claim 1, wherein identifying at least one of the plurality of charts that is relevant to the entity type associated with the column comprises: 
determining a score for each chart in the plurality of charts based on a set of rules that are associated with the semantic meaning of the column (Religa et al. para[0021]); and 
identifying a chart with a highest score (Religa et al. para[0021]).

Claims 18-26 recite substantially similar limitations to claims 1-9. Thus claims 18-26 are rejected along the same rationale as claims 1-9.

Response to Arguments
Applicant's arguments with respect to claims 1-26 have been considered but are moot because the arguments do not apply the current rejection. 

Conclusion
  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Filoti et al. (US2020/0104414) teaches analyzing tables to identify related information.
Chronister et al. (US2009/0287673) teaches generating metadata about a data set to identify visualizations.
Vagell et al. (US 9,959,265) teaches using semantic cues to identify additional information to populate a spreadsheet.                                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS HASTY whose telephone number is (571)270-7775. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.H/Examiner, Art Unit 2178                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178